Title: From John Adams to Protestant Episcopal Church of Connecticut, 6 July 1798
From: Adams, John
To: Protestant Episcopal Church of Connecticut



To the Bishop, Clergy, and lay delegates of the Protestant Episcopal church of the State of Connecticut,
GentlemenPhiladelphia July 6th. 1798—

I thank you for this address, agreed on in convention assembled, and presented to me by Mr. Hilhouse one of your Senators in Congress.
Your affectionate attachment to the Laws and constituted authorities of the Government under which you live is, at once a demonstration of candor moderation and liberality in yourselves and in those Laws and Authorities—
Although Affairs of State, as such, are never the subject of your discussion, yet it is impossible for you at some times to discuss the subject of your church without discussing those of the State, or to explain the duties of Men and christians without inculcating those of citizens.
It is not in your power to bestow an higher eulogium on the Government of your country, than by this explicit acknowledgment of the grateful Sense you entertain of the numerous blessings of civil and religious Liberty which you enjoy—May you and your posterity ever enjoy them, and freely as you have received, may you freely give!— Your endeavours to pro promote lenity of opinion, respect for this Laws and reverence for all in authority, are in character. And your prayers to Almighty God, beseeching him so to direct and dispose the hearts of all Christian rulers, that they may truly and impartially administer Justice to the punishment of wickedness and Vice, and to the maintenance of true religion and Virtue I sincerely hope and believe will avail much—

John Adams